Case 2:20-cv-02509-KM-ESK Document 55 Filed 12/22/20 Page 1 of 9 PageID: 642




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


ENCORE DERMATOLOGY INC.,

      Plaintiff,
                                                 Civ. No. 20-02509 (KM) (ESK)
      v.
                                                            OPINION
GLENMARK PHARMACEUTICALS
LIMITED,

      Defendant.


KEVIN MCNULTY, U.S.D.J.:
      Encore Dermatology has a patent for a topical pharmaceutical
composition with the compound clobetasol. The patent also provides that the
composition is “propylene glycol-free.” Glenmark Pharmaceuticals filed an
Abbreviated New Drug Application (“ANDA”) with the Food and Drug
Administration (“FDA”), seeking approval for a clobetasol cream that contains
propylene glycol. Encore then sued Glenmark, claiming that Glenmark’s
generic drug would infringe Encore’s patent. Glenmark moves to dismiss
pursuant to Federal Rule of Civil Procedure 12(b)(6), arguing that its proposed
generic would not infringe Encore’s patent because the drug contains
propylene glycol. (DE 26.)1 For the following reasons, the motion is DENIED.




1     Certain citations to the record are abbreviated as follows:
      DE = docket entry
      Compl. = Complaint (DE 1)
      Glenmark Brf. = Glenmark’s Memorandum of Law in Support of its Motion to
Dismiss (DE 28)
      Encore Opp. = Encore’s Opposition to Glenmark’s Motion to Dismiss (DE 38)
      Glenmark Reply = Glenmark’s Reply to Encore’s Opposition (DE 42)
Case 2:20-cv-02509-KM-ESK Document 55 Filed 12/22/20 Page 2 of 9 PageID: 643




    I.   BACKGROUND
      A. Statutory Background
         An overview of the framework for drug approvals and related patent
disputes is helpful.
         “A company wishing to offer a new drug for sale must seek approval from
the [FDA] by filing a New Drug Application (‘NDA’).” In re Suboxone
(Buprenorphine Hydrochlorine & Naloxone) Antitrust Litig., 967 F.3d 264, 267
(3d Cir. 2020) (citation omitted). Thereafter, “a generic drug maker may submit
an [ANDA] that may rely on a name-brand drug company’s original NDA
approval for a particular drug in order to gain quicker, less costly FDA
approval.” Id. (quotation marks and citation omitted).
         Approved drugs and any patents they rely on are listed in the FDA’s
“Orange Book.” BTG Int’l Ltd. v. Amneal Pharms. LLC, 352 F. Supp. 3d 352, 373
(D.N.J. 2018), appeal dismissed as moot, 923 F.3d 1063 (Fed. Cir. 2019). An
ANDA filer must consult the Orange Book and, as part of its application, attest
to how any patents relate to the proposed drug. Id. Relevant here, the applicant
may assert that a patent “will not be infringed by the applicant’s generic
compositions,” in what is known as a “Paragraph IV certification.” AstraZeneca
Pharms. LP v. Apotex Corp., 669 F.3d 1370, 1374 (Fed. Cir. 2012).
         When an ANDA is filed with a Paragraph IV certification, the patent-
holder may immediately bring an infringement lawsuit. See id. Congress
created this unique litigation process for claims involving generic drugs with 35
U.S.C. § 271(e)(2), part of the “Hatch-Waxman Act.”2 Glaxo, Inc. v. Novopharm,
Ltd., 110 F.3d 1562, 1568 (Fed. Cir. 1997). Section 271(e)(2) “established a
specialized new cause of action for patent infringement,” AstraZeneca, 669 F.3d
at 1377, and provides, in relevant part:
         It shall be an act of infringement to submit . . . an [ANDA] . . . for a
         drug claimed in a patent or the use of which is claimed in a
         patent . . . if the purpose of such submission is to obtain

2     Drug Price Competition and Patent Term Restoration Act of 1984, Pub. L. No.
98-417, 98 Stat. 1585.


                                            2
Case 2:20-cv-02509-KM-ESK Document 55 Filed 12/22/20 Page 3 of 9 PageID: 644




      approval . . . to engage in the commercial manufacture, use, or
      sale of a drug . . . claimed in a patent or the use of which is
      claimed in a patent before the expiration of such patent.
35 U.S.C. § 271(e)(2)(A).
      This provision defines “an act of infringement” in the generic-drug
context to mean the submission of an ANDA. Thus, no actual making, using, or
selling of a patented device (the “traditional” definition of infringement) is
required for an infringement lawsuit to commence. Glaxo, 110 F.3d at 1569;
see also 35 U.S.C. § 271(a). The courts have thus characterized § 271(e)(2) as
creating an “artificial” act of infringement. Valeant Pharms. N. Am. LLC v. Mylan
Pharms. Inc., 978 F.3d 1374, 1381–82 (Fed. Cir. 2020) (collecting cases).
      The ultimate merits question in such a suit, as in any infringement suit,
is whether the patent covers “the product that is likely to be sold following
ANDA approval”—i.e., whether such an eventual sale would constitute “actual
infringement.” Ferring B.V. v. Watson Labs., Inc.-Fla., 764 F.3d 1401, 1408 (Fed
Cir. 2014). The litigation will ultimately test whether the Paragraph IV
certification is “erroneous.” AstraZeneca, 669 F.3d at 1377. But to start
litigation, all that is needed is an ANDA with a Paragraph IV certification.
   B. This Case
      Encore owns U.S. Patent No. 9,956,231 (the “Patent”), which expires in
2030. (Compl. ¶ 17.) The Patent claims “[a] topical pharmaceutical composition
comprising: clobetasol; . . . wherein the composition is . . . propylene glycol-
free.” (Id. ¶ 18.) Encore holds an NDA for “Impoyz” cream that uses the Patent’s
drug. (Id. ¶¶ 22–24.)
      Impoyz’s active ingredient, clobetasol, is used to treat a variety of skin
conditions. However, if clobetasol penetrates the skin or if a patient is
systemically exposed to clobetasol, the patient may suffer adverse effects. (Id.
¶¶ 53–57.) One highly effective skin penetration agent is propylene glycol. (Id.)
Accordingly, Impoyz does not contain propylene glycol, and the patented
composition is described as “propylene glycol-free.” (Id. ¶ 49.) Nonetheless, the
Patent’s specification, which provides a background on and description of the


                                         3
Case 2:20-cv-02509-KM-ESK Document 55 Filed 12/22/20 Page 4 of 9 PageID: 645




Patent, is perhaps less absolute. It explains that “compositions of the present
application are substantially alcohol-free and/or propylene glycol-free, such
that any amounts present do not cause significant skin irritation or impart any
undesired attributes to the composition.” (Id., Ex. C at 7:13–17.)
      Glenmark filed an ANDA seeking approval of a clobetasol cream that is a
generic version of Impoyz. (Id. ¶ 25.) Glenmark’s ANDA included a Paragraph IV
certification as to the Patent. (Id. ¶ 28.) Glenmark notified Encore of its ANDA
and explained that its proposed generic does not infringe the Patent because it
contains 10% propylene glycol. (Id. ¶¶ 29–30.) Glenmark provided Encore only
limited access to certain information from its ANDA, so Encore was not able to
understand the composition of the proposed generic and how it could safely
contain 10% propylene glycol. (Id. ¶¶ 35–41, 72–77.) Claiming a “good faith
basis to question” Glenmark’s assertions, Encore brought this § 271(e)(2) suit.
Glenmark moves to dismiss.
II.   STANDARD OF REVIEW
      Federal Rule of Civil Procedure 8(a) does not require that a pleading
contain detailed factual allegations. Nevertheless, “a [party’s] obligation to
provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Phillips v.
County of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (Rule 8 “requires a
‘showing’ rather than a blanket assertion of an entitlement to relief.” (citation
omitted)). Thus, the factual allegations must be sufficient to raise a claimant’s
right to relief above a speculative level, so that a claim is “plausible on its face.”
Twombly, 550 U.S. at 570. That facial-plausibility standard is met “when the
plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). While “[t]he
plausibility standard is not akin to a ‘probability requirement’ . . . it asks for
more than a sheer possibility.” Id.



                                          4
Case 2:20-cv-02509-KM-ESK Document 55 Filed 12/22/20 Page 5 of 9 PageID: 646




       Rule 12(b)(6) provides for the dismissal of a complaint if it fails to state a
claim upon which relief can be granted. The moving party bears the burden of
showing that no claim has been stated. See Animal Sci. Prods., Inc. v. China
Minmetals Corp., 654 F.3d 462, 469 n.9 (3d Cir. 2011). For the purposes of a
motion to dismiss, the facts alleged in the pleading are accepted as true and all
reasonable inferences are drawn in favor of the plaintiff. N.J. Carpenters & the
Trs. Thereof v. Tishman Constr. Corp. of N.J., 760 F.3d 297, 302 (3d Cir. 2014).
III.   DISCUSSION
       The parties’ primary dispute boils down to whether a complaint that
alleges “artificial infringement” alone states a claim. Both parties have fair
arguments and case law on their side. Nonetheless, dismissal is inappropriate
for two narrower reasons: (1) dismissal requires claim construction of disputed
terms, which is improper at this stage, and (2) Encore’s good-faith basis to
question the ANDA raises a plausible right to relief.
    A. The Need for Claim Construction
       Non-infringement, even on the face of the pleadings, would require that
the Patent’s claims indisputably do not cover Glenmark’s generic product. See
Glaxo, 110 F.3d at 1565. The first step in the infringement inquiry, thus, is to
construe the claims in the patent (“claim construction”). Teva Pharms. USA, Inc.
v. Sandoz, Inc., 574 U.S. 318, 325 (2015). Claim construction usually is not
appropriate on a motion to dismiss, mostly because a fuller record is needed.
Nalco Co. v. Chem-Mod, LLC, 883 F.3d 1337, 1349 (Fed. Cir. 2018); In re Bill of
Lading Transmission & Processing Sys. Patent Litig., 681 F.3d 1323, 1343 n.13
(Fed. Cir. 2012); see also, e.g., Par Pharm., Inc. v. Hospira, Inc., No. 17-944-
JFB-SRF, 2018 WL 3343238, at *3 (D. Del. May 11, 2018).
       Here, the relevant claim provides that the composition is “propylene
glycol-free” (Compl. ¶ 18), but it is not indisputably clear whether “propylene
glycol-free” means “completely free of propylene glycol” or “free of an amount of
propylene-glycol that would be unsafe.” That latter construction, says Encore,
is suggested by the specification of the Patent, which is the “single best guide”



                                          5
Case 2:20-cv-02509-KM-ESK Document 55 Filed 12/22/20 Page 6 of 9 PageID: 647




to construing claim terms and is “[u]sually . . . dispositive.” Bradium Techs. LLC
v. Iancu, 923 F.3d 1032, 1149 (Fed. Cir. 2019) (quoting Phillips v. AWH Corp.,
415 F.3d 1303, 1313 (Fed. Cir. 2005) (en banc)). The specification here
provides that the composition is “propylene glycol-free, such that any amounts
present do not cause significant skin irritation or impart any undesired
attributes to the composition.” (Compl., Ex. C at 7:13–17.) Thus, the
specification could indicate that compositions with some amount of propylene
glycol fall within the scope of the claim, so long as the amount of propylene
glycol does not have any negative effects. That is far from a necessary
interpretation, but it is a possible one.
      If the Patent claim is construed to mean that a patented composition
could contain some amount of propylene glycol, then it is not indisputably
clear on the pleadings that Glenmark has not infringed the Patent. That being
so, I could not dismiss the Complaint. See Eagle Pharms. Inc. v. Hospira, Inc.,
424 F. Supp. 3d 355, 358–59 (D. Del. 2019) (declining to dismiss complaint
because there was a reasonable dispute over whether “non-aqueous” meant the
complete absence of water); Belcher Pharms., LLC v. Int’l Medication Sys., Ltd.,
379 F. Supp. 3d 326, 333 n.5 (D. Del. 2019) (distinguishing a case that
dismissed an ANDA infringement claim on the pleadings because that case was
“based on application of a claim construction the Court viewed as not
reasonably disputable”). Once the patent has been construed, the second step
in the infringement inquiry involves comparing the properly construed claims
to the allegedly infringing product. This second step presents a question of fact.
Glaxo, 110 F.3d at 1165. Accepting the claim construction above, the second
step would require deciding whether the amount of propylene glycol in the
proposed generic does or does not “cause significant skin irritation or impart
any undesired attributes to the composition.” (Compl., Ex. C at 7:13–17.) That
question, of course, cannot be resolved on the pleadings.
      At bottom then, the propriety of dismissal hinges on whether the Patent
claim indisputably means that the patented composition is literally free of



                                            6
Case 2:20-cv-02509-KM-ESK Document 55 Filed 12/22/20 Page 7 of 9 PageID: 648




propylene glycol. Only then can Glenmark argue that the infringement inquiry
can be resolved based on the bare facts in the pleadings.
      Yet the specification creates a genuine dispute over claim construction.
To be sure, the construction outlined above may not be the best construction
or the one that will prevail, because “the specification must always yield to the
claim language when identifying the true focus of a claim,” Ericsson Inc. v. TCL
Commc’n Tech. Holdings Ltd., 955 F.3d 1317, 1325 (Fed. Cir. 2020) (quotation
marks, alteration, and citation omitted), and “it is improper to read limitations
from the [specification] into a claim,” Bradium Techs., 923 F.3d at 1149
(citation omitted). Nonetheless, I “afford the claims their broadest possible
construction at this stage of the proceedings” and construe the Complaint in
Encore’s favor. Bill of Lading, 681 F.3d at 1342. Given that leeway, the claim
could be read to encompass compositions, like Glenmark’s, with an amount of
propylene glycol. As a result, there is at least a non-frivolous dispute raised by
Encore as to claim construction (Encore Opp. at 22), so resolution of the
infringement question on the pleadings would be premature. In other words, I
cannot say that as a matter of law Glenmark’s product is non-infringing.3


3      In response, Glenmark first argues that Encore is estopped from arguing that
“propylene glycol-free” means “substantially propylene glycol-free” due to Encore’s
prosecution history and prior amendments to the Patent. (Glenmark Brf. at 13–14.)
But such prosecution history is outside the scope of my consideration on a motion to
dismiss. E.g., Deston Therapeutics LLC v. Trigen Labs. Inc., 723 F. Supp. 2d 665, 670–
71 (D. Del. 2010). For that reason, I deny Glenmark’s motion to take notice of
supplemental authority (DE 49). Even if I could consider such evidence or materials,
there is no basis to conclude that the parties have presented all materials relevant to
claim construction. Accordingly, consideration of certain materials and claim
construction in general is not appropriate at this juncture. Deston, 723 F. Supp. 2d at
671.
       Glenmark also argues that even if Encore’s preferred claim construction is
adopted, the proposed generic would not infringe because it is implausible that a
composition with 10% propylene glycol would be covered by that construction.
(Glenmark Reply at 11–13.) But applying the properly construed claims to the
proposed generic is a question of fact, and there are no facts alleged in the Complaint
from which I could firmly make the infringement determination. E.g., Regents of Univ.
of Mich. v. Leica Mircosys., Inc., No. 19-CV-07470-LHK, 2020 WL 2084891, at *7 (N.D.

                                           7
Case 2:20-cv-02509-KM-ESK Document 55 Filed 12/22/20 Page 8 of 9 PageID: 649




   B. Encore’s Allegations of a Good Faith Basis to Question the
      Composition of Glenmark’s Proposed Generic
      Encore’s allegations that it has a good-faith basis to question assertions
in Glenmark’s ANDA that the proposed generic will contain propylene glycol
also suffice to state a claim. Twombly/Iqbal only requires the Complaint allege
“‘enough fact[s] to raise a reasonable expectation that discovery will reveal
evidence’ to support” Encore’s allegation that Glenmark’s generic will be
infringing. Nalco, 883 F.3d at 1350 (quoting Twombly, 550 U.S. at 556).
Encore’s alleges that there are good scientific reasons to question how a
clobetasol cream could contain the amount of propylene glycol proposed for
Glenmark’s generic version. That is enough to raise a reasonable expectation
that discovery will reveal that the proposed generic is infringing.
      I take Glenmark’s point that the focus should be on the composition
stated in the ANDA, and that Encore’s skepticism cannot change the fact that
what the ANDA seeks approval for is a generic that would contain propylene
glycol. The Federal Circuit has explained that “[b]ecause drug manufacturers
are bound by strict statutory provisions to sell only those products that
comport with the ANDA’s description of the drug, an ANDA specification
defining a proposed generic drug in a manner that directly addresses the issue
of infringement will control the infringement inquiry.” Abbott Labs. v. TorPharm,
Inc., 300 F.3d 1367, 1373 (Fed. Cir. 2002). Accordingly, a court cannot
entertain “‘speculative’ claims of infringement,” as the analysis is “limited” to
“whether what the generic drug maker is requesting authorization for in the
ANDA would be an act of infringement if performed.” Warner-Lambert Co. v.
Apotex Corp., 316 F.3d 1348, 1364 (Fed. Cir. 2003).
      Nonetheless, Encore is not required to prove its case at this stage. Nalco,
883 F.3d at 1350. The purpose of § 271(e)(2) litigation is, in effect, to determine



Cal. Apr. 30, 2020) (“[E]ven if the Court adopted a construction favorable to
[defendant], the Court would still need to assess infringement, which itself is a
question of fact.” (quotation marks and citation omitted)).


                                            8
Case 2:20-cv-02509-KM-ESK Document 55 Filed 12/22/20 Page 9 of 9 PageID: 650




whether the Paragraph IV certification is “erroneous.” AstraZeneca, 669 F.3d at
1377. In some § 271(e)(2) cases, discovery has revealed that a proposed generic
in fact contains a compound, and that finding determines or influences the
issue of whether there is infringement. Novartis Pharms. Corp. v. PAR Pharm.,
Inc., 48 F. Supp. 3d 733, 739–40 (D. Del. 2014), aff’d sub nom. Novartis
Pharms. Corp. v. Watson Labs, Inc., 611 F. App’x 988 (Fed. Cir. 2015).
      I am further swayed by Encore’s allegation that, at this point, it has only
been furnished limited information, so it has a limited understanding of the
composition of the proposed generic. So it is at least plausible, given Encore’s
limited understanding of the composition, the known interaction of propylene
glycol and clobetasol, and the role of discovery in explicating a composition,
that there is more to Glenmark’s proposed generic and that “something more”
renders the proposed generic infringing.
      This aspect of Encore’s claim may frankly be little more than a
makeweight for the more substantial, claim construction issue. Encore itself
seems to leave open the possibility of modifying its contentions based on
further information, which it does not now possess. But the issue of the
composition of Glenmark’s generic will have to be explored in any event. I will
therefore permit this aspect of the claim to go forward.
IV.   CONCLUSION
      For the reasons set forth above, the motion to dismiss is denied. A
separate order will issue.
Dated: December 22, 2020


                                            /s/ Kevin McNulty
                                            ___________________________________
                                            Hon. Kevin McNulty
                                            United States District Judge




                                        9
